Citation Nr: 1500204	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to a rating in excess of 10 percent for residuals of ganglion cyst excision of the right wrist, with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1952 to August 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserts that he is unable to maintain employment due to his service-connected wrist disability.  See November 2014 Videoconference Board Hearing Transcript pp. 5, 7-8.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disability, a claim for a TDIU is properly before the Board.

In a June 2002 rating decision, the RO granted Veteran's claim for an increased rating for his service-connected residuals of ganglion cyst excision of the right wrist with degenerative changes.  In that regard, the Veteran was awarded a 10 percent rating, effective October 10, 2001.  In a June 2005 rating decision, the RO granted service connection for peripheral neuropathy of the right upper extremity and assigned a 10 percent rating, effective August 13, 2003.  In June 2006, the Veteran filed a claim for an increased rating.  In a December 2006 rating decision, the RO granted an increased rating of 20 percent for the service-connected residuals of ganglion cyst excision of the right wrist with degenerative changes, effective June 26, 2006 and denied an increase for peripheral neuropathy.  The Veteran disagreed with the rating.  

Most recently, in a March 2014 rating decision, the RO awarded a 50 percent rating for peripheral neuropathy and carpal tunnel syndrome, effective August 13, 2003, and a temporary 100 percent rating, effective January 25, 2007 to March 1, 2008.  The Veteran's 20 percent rating for status post ganglion cyst excision of the right wrist with degenerative changes was reduced to 10 percent, effective October 10, 2001.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at the November 2014 Videoconference Board Hearing, the Veteran testified that the pain in his right wrist is constant and "more grave than it was."  The Veteran's last VA examination was in October 2012.  While the simple passage of time would not necessarily require the scheduling of a new examination, in this case, there is evidence of record indicating that the Veteran's right wrist disability may have increased in severity since that last examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his right wrist disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).
Second, the Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  A VA examination should be conducted which assesses the functional impairment of the Veteran's service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Lastly, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  After completion of the above, schedule the Veteran for an appropriate examination to assess the neurological and orthopedic manifestations of his service-connected right wrist disability and the functional impairment that results from the service-connected disabilities in connection with the TDIU claim.   All necessary testing must be accomplished.  The examiner should provide information concerning whether the Veteran has complete paralysis of the affected nerve and whether the joint is ankylosed.  The examiner should also provide information concerning functional impairment resulting from the wrist disabilities that may affect the Veteran's ability to function and perform tasks in a work setting.  The claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



